DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 Allowable Subject Matter
Claims 1, 3-6, 8, 10-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Dailey et al. (U.S. PG-Pub No. 2017/0254929; hereinafter – “Dailey”), teaches an occulter petal unfurler, comprising:
a hub (245) having a hub external surface extending between a hub first end and a hub second end (See e.g. Figs. 4-7, 9-13, and 17-31; Paragraphs 0042, 0044, 0049-0056, and 0060);
a plurality of occulter petals (310) each having a petal length disposed between a petal tip and a petal root, said petal roots coupled in circumferential spaced apart relation to said hub, said plurality of occulter petals circumferentially furled about said hub (See e.g. Figs. 4-7, 9-13, and 17-31; Paragraphs 0042, 0044, 0049-0056, and 0060);
a spool (245) having a cylindrical external surface disposed between a spool first end and a spool second end, said spool first end configured to removably couple to said hub second end (See e.g. Figs. 4-7, 9-13, and 17-31; Paragraphs 0042, 0044-0045, and 0054-0055);

a plurality of elongate members (220, 230) each having an elongate member length disposed between first and second elongate member ends, said elongate member second ends coupled to said carousel radially outward of and in circumferentially spaced apart relation around a spool longitudinal axis (See e.g. Figs. 4-7, 9-13, and 17-31; Paragraphs 0038-0042, 0045, 0046, 0048, 0050, 0052, and 0064).
Dailey fails to teach or reasonably suggest that said annular member inner edge circumferentially engages and rotates about said cylindrical external surface of said spool. Moreover, given the structure of Dailey, one of ordinary skill in the art at the time the invention was filed would not have been motivated to modify the unfurler of Dailey to achieve the claimed feature.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitation: “a carousel including an annular member having a central annular portion extending between an annular member outer edge and an annular member inner edge, wherein said annular member inner edge circumferentially engages and rotates about said cylindrical external surface of said spool.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896